PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2490


SNIDER INTERNATIONAL CORPORATION, trading as Eastover Auto
Supply; MARK CRANFORD; STAN DERWIN BROWN; AL GOYBURU,

                 Plaintiffs - Appellants,

           v.

TOWN OF FOREST HEIGHTS, MARYLAND; TOWN OF RIVERDALE PARK,
MARYLAND,

                 Defendants – Appellees,

           and

MAYOR AND COUNCIL OF THE TOWN OF RIVERDALE PARK, MARYLAND,

                 Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-01248-JFM)


Argued:   October 29, 2013                  Decided:   January 7, 2014


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by published opinion. Judge Gregory wrote the opinion,
in which Judge King and Judge Agee joined.


ARGUED: James S. Liskow, DECARO, DORAN, SICILIANO, GALLAGHER &
DEBLASIS, LLP, Bowie, Maryland, for Appellants.      Kevin Bock
Karpinski, KARPINSKI, COLARESI & KARP, PA, Baltimore, Maryland,
for Appellees.      ON BRIEF: Stephen H. Ring, Gaithersburg,
Maryland;   Christopher  R.  Dunn,  DECARO,  DORAN,  SICILIANO,
GALLAGHER & DEBLASIS, LLP, Bowie, Maryland, for Appellants.
Sandra D. Lee, KARPINSKI, COLARESI & KARP, Baltimore, Maryland,
for Appellees.




                               2
GREGORY, Circuit Judge:

       Maryland           permits    localities     to   employ     “speed       monitoring

systems,” better known as speed cameras, for enforcing traffic

laws.       Maryland’s speed camera program imposes civil penalties

for exceeding the speed limit by twelve miles per hour.                              During

several         years,       two     Maryland       towns    issued        a     number    of

electronically-signed               speeding    citations     by     first-class      mail.

The issues on appeal are whether the use of first-class mail or

the    use      of   the     citations    as    evidence     at     trial      violate     due

process.        Finding that they do not, we affirm.



                                               I.

       Snider        International        Corporation,        Mark       Cranford,        Stan

Brown,      and      Al    Goyburu    (“Appellants”)        filed    a    putative    class

action      challenging        the    constitutionality        of    the       issuance    and

form       of   automated      speeding    citations. 1           Appellants       received

citations from the Town of Forest Heights, Maryland and the Town

of Riverdale Park, Maryland (“Appellees”).                          The citations were

issued under Maryland’s speed camera program.




       1
        The   putative   class   action  never                           challenged       the
constitutionality of the speed camera program.



                                                3
                                                A.

        Since 2006, the Maryland General Assembly has permitted the

use of “speed monitoring systems” throughout designated areas

within the state.            See Md. Code Ann., Transp. § 21-809.                     After a

pilot       run     in    Montgomery         County,    the     speed     camera      program

expanded          statewide       in     October        2009.            Under       Maryland

Transportation Article § 21-809, speed cameras may be placed in

school zones, in certain residential areas in Montgomery County,

and near certain colleges in Prince George’s County. 2                                     § 21-

809(b)(1).          Speed cameras produce electronically-recorded images

of vehicles traveling in excess of the speed limit by at least

twelve miles per hour.                § 21-809(a)(5).          The automated citations

carry a civil penalty no greater than forty dollars.                                       § 21-

809(c)(2).          Nonpayment of the penalty and failure to contest the

citation      amounts       to   an    admission       of    civil     liability     and     may

result in suspension or nonrenewal of the recorded vehicle’s

registration.            § 21-809(g).

     The          General    Assembly        further        prescribed       the    form     and

contents of these automated citations.                         The appropriate agency

mails       the    citation      to    the    registered       owner    of    the    recorded


        2
       Speed cameras are also authorized in highway work zones,
but a different statute governs such use. See, Md. Code Ann.,
Transp. § 21-810. All citations pertinent to this appeal issued
from cameras authorized by Section 21-809.



                                                4
vehicle.       § 21-809(d)(1).             An       “agency”       is    either     the       local

police force or, where a locality lacks its own police force,

the entity charged with administering the automated citations.

§ 21-809(a)(2).          The     citation            must       contain     the    registered

owner’s      information;       the    time,          date,      and      location       of     the

violation; the recorded image; the penalty amount; and “a signed

statement by a duly authorized law enforcement officer employed

by or under contract with an agency” that the vehicle was driven

in an unlawful manner.          § 21-809(d)(1).

      A citation       recipient       may      elect       a    trial    in    the     District

Court   of    Maryland     in     lieu         of    paying       the     penalty.            § 21-

809(d)(5).       The    recipient       may         present      for     consideration          any

defenses to liability that the district court deems pertinent.

§ 21-809(f)(1).           The     court          determines         liability           using     a

preponderance of the evidence standard.                             § 21-809(e)(3).              At

trial, the agency may introduce the citation as evidence without

any   corroborating      evidence          or       authentication         by     the    systems

operator.      § 21-809(e)(1).           To do so, the agency must submit a

certificate     affirming       both       a     violation         and     satisfaction          of

certain requirements under § 21-809(b).                          § 21-809(e)(1).              Under

Subsection (b), the following documents must be kept on file and

admitted      into     evidence       at        trial:       the       systems     operator’s

certificate of training, a daily log showing that the systems

operator      successfully       completed            a     self-test       prior        to     the

                                                5
recording of the image, and a signed certificate of calibration

issued         by    an    independent      calibration       laboratory.              § 21-

809(b)(2)-(4).            The citation recipient may request the presence

and testimony of the systems operator at trial.                         § 21-809(e)(2).

         The speed camera statute references mail in two contexts.

First, the statute requires all citations be mailed no later

than two weeks after the alleged violation where the recipient

is   a       Maryland     resident. 3     §§ 21-809(d)(4),         (f)(4).        In    this

context, the statute does not specify the use of any particular

mail service or delivery method.                   The second reference to mail

arises        when    describing        procedures    for     a    defense    that      the

registered owner was not driving the vehicle at the time of the

alleged violation.               The citation recipient must send a sworn

statement of such facts by certified mail.                    § 21-809(f)(3).

                                             B.

         Between May 2010 and January 2012, Appellees issued fifty-

five citations via first-class mail to Appellants. 4                          Appellants

paid         some    of   these    citations       immediately.           Other    times,

Appellants           defaulted    by     neither     paying       the    citations      nor



         3
       Citations to nonresidents must issue within thirty days of
the alleged violation.    § 21-809(4).   Appellants are Maryland
residents.
         4
       The parties agree that first-class mail was the form of
service authorized by ordinances enacted pursuant to § 21-809.



                                             6
electing    trial.        In     yet    other     instances,       Appellants        elected

trial in the District Court of Maryland, received an adverse

verdict,    and    still        refused      to   pay.       As    to   all     fifty-five

citations, the record lacks any indication that Appellants never

received any of the mailed citations.

      Appellants      filed      a     putative      class    action     in    the    United

States District Court for the District of Maryland.                             Appellants

identified four classes of individuals:                      (1) anyone who received

and immediately          paid    citations        issued     by   the   Town    of    Forest

Heights, (2) anyone who received and immediately paid citations

issued     by   the      Town    of     Riverdale        Park,    (3)    anyone       issued

citations by the Town of Forest Heights and suffered a default

due   to   nonpayment,         and     (4)   anyone      suffering      default      due   to

nonpayment of the Riverdale Park citations.                         Appellants sought

relief     under    42    U.S.C.       § 1983,       alleging     violations         of    the

Fourteenth Amendment’s Due Process Clause and Article 24 of the

Maryland Declaration of Rights.

      Without      ruling       on    the    class    certification           motion,      the

district court granted summary judgment in favor of the towns. 5


      5
        Appellees filed a motion for dismissal or, in the
alternative, for summary judgment, and the district court
considered the motion as one for        summary judgment.    The
plaintiffs filed a cross-motion for partial judgment on the
pleadings under Rule 12(c).   The district court noted that the
plaintiffs’ Rule 12(c) motion was premature due to the fact that
the pleadings had yet to close.       The district court later
(Continued)
                                              7
After rejecting Appellees’ jurisdictional and waiver arguments, 6

the     district   court   held    that       it   could   not    enforce        state

constitutional      laws   through       § 1983     actions,     and      that    res

judicata precluded claims by recipients who suffered default due

to nonpayment. 7     Turning to the merits as to those who paid the

citations, the district court held that the citations’ issuance

and   contents     did   not   violate       substantive   or    procedural        due

process.      Appellants       timely    appealed,     challenging        only     the

district court’s ruling on the merits as to the “paid” classes.

We have jurisdiction pursuant to 28 U.S.C. § 1291.



                                        II.

      We review a district court’s grant of summary judgment de

novo.     Glynn v. EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013).




explained why, untimeliness              notwithstanding,        denial     on     the
merits was appropriate.
      6
       Appellees unsuccessfully argued that the plaintiffs lacked
standing   and   that   the   Rooker-Feldman  doctrine   required
abstention by the district court.       The district court also
rejected Appellees’ argument that those plaintiffs who paid the
citations waived their right to pursue relief under § 1983.
      7
       The district court held that res judicata did not apply to
the two “paid” classes because those plaintiffs never received a
final judgment on the merits.



                                         8
                                     III.

       Appellants maintain that the automated citations violated

both    procedural      and   substantive     due   process       in    three    ways.

First, Appellants argue that first-class mail fails to satisfy

due    process,     and   that   Appellees       must    use,     at    a     minimum,

certified       mail.     Second,   Appellants         contend    that       citations

signed electronically cannot serve as sworn testimony admissible

at     trial.       Third,    Appellants       claim     that     the       citations’

noncompliance      with    § 21-809(b)       violated    the     process      required

under Maryland law.

       A basic requirement of a 42 U.S.C. § 1983 violation is “the

depriv[ation] of a right secured by the Constitution and laws of

the United States.”           Mantavlos v. Anderson, 249 F.3d 301, 310

(4th Cir. 2001) (quoting Adickes v. S.H. Kress & Co., 398 U.S.
144, 150 (1970)).         Conduct violating state law without violating

federal law will not give rise to a § 1983 claim.                      United States

v. Van Metre, 150 F.3d 339, 347 (4th Cir. 1998).

       We find Appellants’ third challenge, which concerns whether

the citations comply with the Maryland statute, misplaced in a

§ 1983 claim.       Even if the citations violated Maryland law, the

noncompliance would not violate federal law and thus cannot give

rise to § 1983 relief.           Clark v. Link, 855 F.2d 156, 163 (4th

Cir. 1988); see also Street v. Surdyka, 492 F.2d 368, 371 (4th

Cir. 1974) (officer cannot be liable under § 1983 for violating

                                         9
a   Maryland     arrest    law      “unless    he   also    violated    the   federal

constitutional       law    governing     . . .      arrests”).         The   alleged

noncompliance with the state law is not, as Appellants argue,

“so extreme as to result in denial of a constitutionally fair

proceeding.”       See, e.g., Burket v. Angelone, 208 F.3d 172, 186

(4th    Cir.     2000).       The    district       court    properly    found    that

Appellants cannot pursue § 1983 relief for acts that allegedly

violate only Maryland law.             We similarly limit our consideration

to Appellants’ first two arguments, which allege violations of

the United States Constitution.



                                         IV.

       The     Fourteenth      Amendment        prohibits      the      States    from

“depriv[ing] any person of life, liberty, or property without

due process of law.”                U.S. Const. amend. XIV.              Due process

contains both substantive and procedural components.                      Procedural

due    process     prevents      mistaken      or   unjust    deprivation,       while

substantive due process prohibits certain actions regardless of

procedural fairness.             Zinermon v. Burch, 494 U.S. 113, 125-26

(1990); Carey v. Piphus, 435 U.S. 247, 259 (1978).                       We consider

each challenge as they relate to procedural due process before

addressing substantive due process.




                                          10
                                             A.

      At bottom, procedural due process requires fair notice of

impending state action and an opportunity to be heard.                                 Mathews

v. Eldridge, 424 U.S. 319, 333 (1976); Mullane v. Cent. Hanover

Bank & Trust Co., 339 U.S. 306, 314-15 (1950).                            Notice and the

hearing are two distinct features of due process, and are thus

governed by different standards.                     Dusenbery v. United States,

534 U.S. 161, 168 (2002).               Proper notice is “an elementary and

fundamental requirement of due process,” and must be reasonably

calculated        to     convey     information        concerning         a    deprivation.

Mullane, 339 U.S.   at    314;    see      also     Presley         v.   City    of

Charlottesville, 464 F.3d 480, 490 (4th Cir. 2006).                              Mathews set

forth      the     familiar       three-step        inquiry    for    determining          the

adequacy of the opportunity to be heard:                         a balancing of the

private interest and the public interest, along with “the risk

of    an    erroneous        deprivation       of     such    interest         through     the

procedures used, and the probable value, if any, of additional

or substitute procedural safeguards.” 424 U.S. at 335.

                                             1.

      Appellants challenge first-class mail as a constitutionally

insufficient means of providing notice.                       As noted in Dusenbery,

Mullane      is        the   appropriate       guidepost       for        this      question.

Dusenbery, 534 U.S. at 168.                 Notice must not be a mere gesture,

but   rather       an    effort     reasonably       calculated      to       effect   actual

                                             11
notice.       Mullane, 339 U.S.     at    315.        Actual        notice     is   not

necessary.          Dusenbery, 534 U.S.    at     170-71.        Instead,       notice

satisfies      due       process        where     it     either        1)     “is     in    itself

reasonably      certain          to     inform    those        affected”         or   2)    “where

conditions do not reasonably permit such notice, . . . the form

chosen is not substantially less likely to bring home notice

than other of the feasible and customary substitutes.”                                     Mullane,
339 U.S. at 315 (citations omitted).                               The use of first-class

mail at issue satisfies this inquiry.

       The Supreme Court has routinely recognized that the use of

mail satisfies the notice element of due process.                                         Jones v.

Flowers,      547 U.S. 220,    226     (2006);       Tulsa       Prof’l     Collection

Servs., Inc v. Pope, 485 U.S. 478, 490 (1988); see also Mullane,
339 U.S.    at        319     (recognizing          that     “the        mails     today      are

recognized          as     an         efficient        and      inexpensive           means       of

communication” that would ordinarily “satisfy a prudent man of

business”);     cf.       Greene        v.    Lindsey,       456 U.S. 444,     455   (1982)

(finding that “[n]otice by mail . . . would surely go a long way

toward    providing         the       constitutionally          required         assurance”       of

proper    notice         under    due        process).        Where     the      identities       of

interested parties are known, “a serious effort [must be made]

to inform them personally of the [action], at least by ordinary

mail   to     the    record       addresses.”               Mullane, 339 U.S.      at   316

(emphasis added); see also Mennonite Bd. of Missions v. Adams,

                                                 12
462 U.S. 791, 800 (1983) (“Notice by mail or other means as

certain   to     ensure    actual       notice     is    a   minimum       constitutional

precondition to a proceeding which will adversely affect the

liberty or property interests of any party . . . if its name and

address are reasonably ascertainable.”).

     First-class mail was reasonably calculated to confer actual

notice    upon    Appellants.           Through     their      designated         agencies,

Appellees      mailed     summonses        to     the    addresses         registered     in

connection     with      the    recorded    vehicles.           It    is    difficult     to

imagine a more reasonable attempt at effectuating actual notice

of a driving infraction than the use of registration information

collected    by    the    state’s       transportation         agency,      the    Maryland

Motor    Vehicle      Administration        (“MVA”).           See    Md.     Code    Ann.,

Transp.     §§ 13-402,         13-403    (requiring          residents      to     register

vehicles with the MVA).             By using these records, the citations

were sent to what was likely to be the most current address for

the registered owner.             See Md. Code Ann., Transp. § 13-414(a)

(requiring       owners    to    notify     the    MVA       within   thirty       days   of

address changes).         So long as the agency did not have reason to

believe that the citation recipient could not be reached at that

address, the mailed notice would be sufficient.                        See Robinson v.

Hanrahan, 409 U.S. 38, 39-40 (1972) (notice sent to an address

listed with the secretary of state was insufficient because the



                                            13
appellant’s incarceration provided the state knowledge that he

would not receive mail at his residence).

      Repeated success of first-class mail delivery suggests the

reasonableness      of    this    method     for    two    reasons.         First,    an

individual that receives timely actual notice, and thus suffers

no    harm   from   the    method     of     notice,       cannot       challenge    the

constitutionality of said method.                  See, e.g., Lind v. Midland

Funding, L.L.C., 688 F.3d 402, 406 (8th Cir. 2012).                        Second, due

to successful delivery, Appellees lacked any indication, e.g.

envelopes returned as undeliverable, that first-class mail could

not reasonably provide actual notice.                     See Jones, 547 U.S. at

229-30 (notice insufficient where the government proceeded with

a taking after learning the notice was not delivered); cf. Linn

Farms & Timber Ltd. P’ship v. Union Pac. R.R. Co., 661 F.3d 354,

358 (8th Cir. 2011) (additional steps beyond the initial notice

attempt were necessary where notice letters were returned as

undeliverable).          Appellants    offer       no     facts   that     would    have

suggested to Appellees that sending mail to the addresses of

record would not accomplish actual notice.                      Appellants’ payment

of the mailed citations plainly suggests both actual notice and

the    reasonableness      in     continuing        to    use     the    same   notice

procedure.

      Appellants     spend       significant       time    attacking       first-class

mail, arguing it is sufficient only for in rem proceedings where

                                        14
publication already occurred.              They contend that these in rem

procedures    do   not     displace      the   requirements     for   in   personam

actions, which Appellants read as requiring the use of certified

mail or other efforts above and beyond first-class mail.                      This

position is incorrect.           Sufficiency of notice does not turn upon

the sometimes malleable and elusive distinctions of in personam,

in   rem,   and    quasi    in    rem,    thus    we   employ   the   “reasonably

calculated to effect actual notice” inquiry regardless of the

nature of the action.         Mullane, 339 U.S. at 312-13.            As to their

certified mail proposal, Appellants cite Miserandino v. Resort

Properties, Inc., 691 A.2d 208 (Md. 1997), for the position that

first-class    mail   is    insufficient         for   providing   notice    in   an

action for a money judgment in Maryland. 8                However, Miserandino

did not broadly declare first-class mail insufficient under the

Fourteenth Amendment. 9          See Griffin v. Bierman, 941 A.2d 475,

485-86 (Md. 2008).


      8
        In Miserandino, the Court of Appeals of Maryland
considered whether certain factors permitted the use of “the
significantly less certain procedure of first-class mail”
instead of ordinary and available methods such as personal
service by officials or service by restricted delivery or
certified mail. 691 A.2d at 219.   In finding first-class mail
impermissible, the court based its conclusion on the fact that a
money judgment was at issue and also the Virginia long-arm
service statute relevant to those proceedings. Id.
      9
       Even if it meant what Appellants suggest, Misernadino’s
persuasiveness is severely undercut by subsequent explanations
in Jones and Dusenbery that offered further guidance as to what
(Continued)
                                          15
       Furthermore,     and       contrary          to     Appellants’       position,

certified mail does not necessarily enhance the likelihood of

actual    notice;    even    if   it    did,    such       enhancement     would      not

necessarily compel us to make certified mail the constitutional

threshold.      See Dusenbery, 534 U.S. at 172 (“[O]ur cases have

never    held    that    improvements          in    the       reliability      of    new

procedures necessarily demonstrate the infirmity of those that

were replaced.”); cf. Akey v. Clinton Cnty., N.Y., 375 F.3d 231,

235    (2d    Cir.   2004)    (“As     notice       by   mail    is    deemed    to    be

reasonably calculated to reach property owners, the state is not

required to go further, despite the slight risk that notice sent

by ordinary mail might not be received.”).                     The record before us

fails    to     demonstrate       a    correlation         between      requiring       a

recipient’s      signature     upon     delivery         and    an    improvement      or

enhancement of delivery procedures.                  See Dusenbery, 534 U.S. at

172.     Put another way, nothing presented to us indicates that

the United States Postal Service delivers certified mail at a

rate so superior to that of first-class mail that we should

declare first-class mail not reasonably calculated to provide

actual notice.       See Jones, 547 U.S. at 234-35 (recognizing that

“certified mail is dispatched and handled in transit as ordinary



notice efforts are reasonable under procedural due process.                           See
Griffin, 941 A.2d at 482-83, 486.



                                         16
mail,”    thus     certified         mail    only     increases         chance    of    actual

notice so long as someone is present to sign for the letter

(citations omitted)).                 First-class mail may actually increase

the likelihood of actual notice, as the signature requirement

limits when certified mail may be delivered.                          Id. at 234.

       We also decline Appellants’ invitation to read Jones as

permitting the use of first-class mail only in conjunction with

publication after certified mail has proved unfruitful.                                  Courts

have upheld the sufficiency of dual mailing schemes, involving

the contemporaneous use of first-class and certified mails to

send    identical       notice,       even    where      the      certified      notices    are

returned unclaimed.             See Griffin, 941 A.2d at 483; Crum v. Mo.

Dir. of Revenue, 455 F. Supp. 2d 978, 989 (W.D. Mo. 2006), aff’d

sub nom. Crum v. Vincent, 493 F.3d 988 (8th Cir. 2007).                                        It

follows    that    an     initial      failure      of      certified     mail     is    not    a

prerequisite       to     the    sufficiency          of    first-class       mail.         Cf.

Griffin, 941 A.2d    at       484    (explaining        that     the   dual      mailing

scheme    was     “not     constitutionally           infirm       merely     because      [it]

d[id]     not    require        the     certified          mail    to    be   returned         as

undeliverable       prior       to     requiring      [the        use   of]   first      class

mail”).         Without    an    indication         that     the    first-class         mailing

attempt could not notify the intended recipient, it is difficult

to see how first-class mail, on its own, is insufficient.                                  See

Jones, 547 U.S. at 227, 234 (requiring the government to take

                                              17
“additional, reasonable steps to notify Jones, if practicable to

do so,” where it received “new information” suggesting that “its

attempt at notice has failed”); cf. Griffin, 941 A.2d at 484

n.11 (“Our holding would be different, however, had the first-

class mail notices been returned undelivered or the certified

mail        had   been       returned      as   something      more       revealing        than

‘unclaimed.’”).              Accordingly, we find that notice via first-

class mail comports with due process.

                                                2.

        Appellants’          second     argument      challenges      the    validity        of

electronic signatures on citations and the admissibility of the

citations as sworn testimony in trial.                      Appellants contend that

the electronic signatures fail to state whether the testimony is

sworn based on personal knowledge or information and belief, as

required by Maryland law, and thus cannot form testimony under

oath.        Without reaching the substance of the state law, we find

no procedural due process violation.

        A    procedural       due     process    violation     arises       not     upon    the

occurrence        of     a   deprivation        but   rather   the        failure    of     due

process in connection with the deprivation.                        Zinermon, 494 U.S.

at    125.        “Therefore,         to   determine     whether      a    constitutional

violation has occurred, it is necessary to ask what process the

State provided, and whether it was constitutionally adequate.”

Id.     Rather than a meticulous examination of the minutiae of the

                                                18
state’s procedural rubric, “procedural due process is simply a

guarantee” that there is notice and an opportunity to be heard.

Mora v. City of Gaithersburg, Md., 519 F.3d 216, 230 (4th Cir.

2008).     Having found notice sufficient, only an evaluation of

the opportunity to be heard remains.                           We now consider 1) the

private      interest     involved,       2)        “the       risk      of     an    erroneous

deprivation of such interest through the procedures used, and

the   probable        value,     if     any,       of     additional           or    substitute

procedural     safeguards,”       and     3)       the    state       interest,       including

fiscal and administrative burdens imposed by additional process.

Mathews, 424 U.S. at 335.

      More     than     twenty        years    ago,           we     applied        Mathews     in

evaluating     the     MVA’s     deprivation            procedures           with    respect    to

driver’s license suspensions, which are analogous to the hearing

procedure under the speed camera program.                               Plumer v. State of

Md., 915 F.2d 927, 931-32 (4th Cir. 1990).                                The procedure in

Plumer    required      notice    to    the        licensee        of    a    pre-deprivation

hearing,     setting    forth     the    basis          for    the      suspension,      and    an

opportunity at the hearing to inspect evidence, call witnesses,

and present rebuttal evidence.                 Id. at 932.              We found the MVA’s

procedures not only constitutionally adequate but possibly even

more than due process requires.                Id.

      We find no reason to reach a different conclusion here.

Appellants     received    constitutionally               sufficient           notice    of    the

                                              19
citation and potential penalty, and they could elect a trial

prior to being assessed the penalty.                 The notice set forth the

basis for the adverse action.               The trial, like the hearing in

Plumer, permitted Appellants to call witnesses and rebut the

state’s   evidence      with    their      own.      Appellants’          interest    is

arguably less than that at stake in Plumer--driving privileges

cannot be affected under the speed camera program and the $40

civil penalty is not subject to additional monetary penalties

for nonpayment. 10      It is difficult to see how additional process

could significantly reduce the chance of erroneous deprivation,

especially    given    the   trial    mechanism       already      in   place.        The

state’s interest in efficiently enforcing traffic laws would be

greatly   burdened      were     we   to     require      additional         procedural

safeguards,     exhausting      significant        fiscal      and     administrative

resources,    that      would    provide      little,         if   any,      additional

protection above and beyond that afforded by a trial in the

state courts.

     In   fact,   the    mere    availability        of   a    trial    in    which    to

present   their       grievances      undermines          Appellants’         argument.

Notwithstanding       the      fact   that        Appellants       predicate      their

     10
        At oral argument, counsel for Appellees explained that
failure to pay the speeding citations at issue would not impact
an individual’s driving record or driving privileges in general.
Counsel further noted that no late fees are imposed for failure
to pay by the deadline indicated on the citation.



                                        20
challenge on a violation of state law rather than federal law,

“the availability of state procedures [to address Appellants’

arguments] is fatal” to their procedural due process claims.

Mora, 519 F.3d at 230.        Appellants had adequate opportunity in

the state courts to argue the sufficiency of electronically-

signed     citations   as    an   affidavit   or   otherwise    admissible

evidence.     Having forgone the opportunity to object to the use

of electronically-signed citations as evidence, Appellants may

not first cry foul in a federal court on this issue.                See Mora,
519 F.3d at 230 (“[Mora] cannot plausibly claim that Maryland’s

procedures are unfair when he has not tried to avail himself of

them.”).

                                     B.

      We also find that the automated citation procedures do not

violate substantive due process.          “The touchstone of due process

is protection of the individual against arbitrary action of the

government.”     County of Sacramento v. Lewis, 523 U.S. 833, 845

(1998).     Only “the most egregious official conduct” qualifies as

constitutionally arbitrary.         Huggins v. Prince George’s Cnty.,

Md., 683 F.3d 525, 535 (4th Cir. 2012) (quoting Lewis, 523 U.S.

at 846).     To give rise to a substantive due process violation,

the arbitrary action must be “unjustified by any circumstance or

governmental interest, as to be literally incapable of avoidance

by   any   pre-deprivation    procedural    protections   or   of    adequate

                                     21
rectification by any post-deprivation state remedies.”                              Rucker

v. Harford Cnty., 946 F.2d 278, 281 (4th Cir. 1991).

       Appellants fail to identify any element of the disputed

procedures that equate to egregious official conduct unjustified

by   the     state      interest      in    traffic    enforcement.           Furthermore,

assessment of the $40 civil penalty was subject to correction

through trial, presentation of witnesses, and rebuttal evidence.

Thus, “Maryland’s treatment of [Appellants] is hardly arbitrary

when    the    state      has    given      [them]     the     means     to   correct     the

[alleged] errors.”            Mora, 519 F.3d at 231.



                                              V.

       We find that the notice and hearing afforded by Maryland’s

speed camera statute satisfy due process.                        Notice sent by first-

class mail was reasonably calculated to provide actual notice of

the speeding violation and civil penalties.                        The availability of

a    trial    in    state     court,       upon    Appellants’     election,       provided

adequate      opportunity        to    be   heard     on   any   objections       prior    to

imposition         of   the     statutory         penalties.       Any    flaws    in     the

citation or enforcement process could have been challenged in

the state courts, and Appellants failed to do so.                             Accordingly,

the district court’s judgment is

                                                                                  AFFIRMED.



                                              22